DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Aaron Wininger on September 3, 2021
	The application has been amended as follows: 
1. (Currently Amended) A method for operating a data management system, comprising: 
	detecting that an age of a locally cached version of a job queue lengths table is greater than a threshold age; 
in response to detecting that the age of the locally cached version of the job queue lengths table is greater than the threshold age, acquiring a current version of the job queue lengths table;
	evaluating the current version of the job queue lengths table, wherein the current version of the job queue lengths table stores a queue length threshold for 
		detecting that a first job queue length for a first job queue in the current version of 	the job queue lengths table associated with a first node of the plurality of nodes is first queue length threshold, the first queue length threshold comprising an 	upper queue length threshold and a lower queue length threshold; and
		identifying a second node of the plurality of nodes, the identifying including 	determining a second job queue length from the job queue lengths table for a second job 	queue and detecting that the second job queue length for the second job queue associated 	with the second node comprises a highest job queue length of any node within the 	plurality of nodes; 	
	identifying, by the first node in the plurality of nodes, a set of jobs assigned to the second job queue for the second node based on a difference between the second job queue length for the second node and the upper queue length threshold, the identifying the set of jobs assigned to the second job queue based on positions of the set of jobs within the second job queue for the second node; 
	adding the set of jobs to the first job queue for the first node; 
	deleting the set of jobs from the second job queue for the second node; 
	based on the set of jobs  added to the first job queue, running a first job of the set of jobs on the first node; and 
	storing data generated by the first job using the first node.	

2. (Previously Presented) The method of claim 1, wherein: 
	the identifying the second node includes randomly identifying the second node in response to detecting that the first job queue length is less than the queue length threshold, and the identifying the set of jobs assigned to the second job queue is based on a priority status of the set of jobs. 

3. (Original) The method of claim 1, wherein: 
	the identifying the second node includes randomly identifying the second node among data storage nodes of the plurality of nodes that have job queue lengths greater than a second queue length threshold greater than the queue length threshold in response to detecting that the first job queue length is less than the queue length threshold.

4. (Original) The method of claim 1, wherein: 
	the identifying the second node includes identifying the second node based on a second job queue length for the second job queue associated with the second node in response to detecting that the first job queue length is less than the queue length threshold.
5. Cancelled
6. Cancelled
7.  (Currently Amended) The method of claim 1, wherein: 
	the acquiring the current version of the job queue lengths table comprises acquiring the current version of the job queue lengths table from a distributed metadata store.

8. (Original) The method of claim 4, further comprising: 
	detecting that the second job queue length for the second job queue is greater than a second queue length threshold; and 
	writing the second job queue length to the table of job queue lengths in response to detecting that the second job queue length is greater than the second queue length threshold.


	the identifying the set of jobs assigned to the second job queue for the second node includes identifying a user-triggered job in a queue position within the second job queue above the queue length threshold and assigning the user-triggered job to the set of jobs.

10. (Original) The method of claim 1, wherein: 
	the set of jobs comprises a plurality of jobs equal to the difference between the first job queue length and the queue length threshold.

11. (Currently Amended) A data management system, comprising: 
	a memory configured to store a first job queue associated with a first node of a plurality of nodes; and 
	one or more processors configured to:
		detect that an age of a locally cached version of a job queue lengths table is 	greater than a threshold age; 
		in response to detecting that the age of the locally cached version of the job queue 	lengths table is greater than the threshold age, acquiring a current version of the job 	queue lengths table;
		evaluate the current version of the job queue lengths table, wherein the current 	version of the job queue lengths table stores a queue length threshold for all a plurality of 	nodes and a respective job queue length for each respective node and evaluating the 	current version comprises:
ing that a first job queue length for the first job queue associated 			with the first node is less than a queue length threshold and identify a second node 		of the plurality of nodes in response to detection that the first job queue length is 			less than the queue length threshold, the queue length threshold comprising an 			upper queue length threshold and a lower queue length threshold; and
			identifying a second node of the plurality of nodes, the identifying 				including determining a second job queue length from the job queue lengths table 			for a second job queue and detecting that the second job queue length for the 			second job queue associated with the second node comprises a highest job queue 			length of any node within the plurality of nodes; 
	identify, by the first node in the plurality of nodes, a set of jobs assigned to a second job queue for the second node based on a difference between the second job queue length for the second node and the upper queue length threshold, the identifying the set of jobs assigned to the second job queue based on positions of the set of jobs within the second job queue for the second node;
	add the set of jobs to the first job queue for the first, node and delete the set of jobs from the second job queue for the second node;
	based on the set of jobs identified by the first node added to the first job queue, running a first job of the set of jobs on the first node; and 
	

12. (Previously Presented) The data management system of claim 11, wherein: 


13. (Original) The data management system of claim 11, wherein: 
	the one or more processors configured to randomly identify the second node among data storage nodes of the plurality of nodes that have job queue lengths greater than a second queue length threshold greater than the queue length threshold in response to detection that the first job queue length is less than the queue length threshold.

14. (Original) The data management system of claim 11, wherein: 
	the one or more processors configured to identify the second node based on a second job queue length for the second job queue associated with the second node in response to detection that the first job queue length is less than the queue length threshold.
15. Cancelled
16. Cancelled
17. (Currently Amended) The data management system of claim  11, wherein: 
	the one or more processors configured to acquire the current version of the job queue lengths table from a distributed metadata store.

18, (Original) The data management system of claim 11, wherein: 
the table of job queue lengths in response to detection that the first job queue length is greater than the second queue length threshold.

19. (Original) The data management system of claim 11, wherein: 
	the one or more processors configured identify a user-triggered job in a queue position within the second job queue above the queue length threshold and assign the user-triggered job to the set of jobs.

20. (Currently Amended) One or more non-transitory storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the method comprising:
	detecting that an age of a locally cached version of a job queue lengths table is greater than a threshold age; 
in response to detecting that the age of the locally cached version of the job queue lengths table is greater than the threshold age, acquiring a current version of the job queue lengths table;
	evaluating the current version of the job queue lengths table, wherein the current version of the job queue lengths table stores a queue length threshold for 
	detecting that a first job queue length for a first job queue in the current version of the job queue lengths table associated with a first node of the plurality of nodes is less than a first first queue length threshold comprising an upper queue length threshold and a lower queue length threshold; and
	identifying, a second node of the plurality of nodes among data storage nodes of the plurality of nodes that have job queue lengths greater than a second queue length threshold greater than the queue length threshold, the identifying including determining a second job queue length from the job queue lengths table for a second job queue and detecting that the second job queue length for the second job queue associated with the second node comprises a highest job queue length of any node within the plurality of nodes; 	
	identifying, by the first node in the plurality of nodes, a set of jobs assigned to the second job queue for the second node based on a difference between the second job queue length for the second node and the upper queue length threshold, the identifying the set of jobs assigned to the second job queue based on positions of the set of jobs within the second job queue for the second node;
	adding the set of jobs to the first job queue for the first node;
	deleting the set of jobs from the second job queue for the second node;
	based on the set of jobs identified by the first node added to the first job queue, running a first job of the set of jobs on the first node; and 
	storing data generated by the first job using the first node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199